DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 03/23/2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  An eTerminal Disclaimer was filed and approved on 03/23/2022; therefore, the non-statutory double patenting rejections have been withdrawn. 
Applicant’s arguments, see Pages 7-8 of the response, filed 03/23/2022, with respect to the objections to the claims, have been fully considered and are persuasive.  The previous informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 8 of the response, filed 03/23/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Applicant’s arguments, see Pages 8-10 of the response, filed 03/23/2022, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 03/22/2022, the previously cited prior art fails to disclose the amendments to Claim 1 of a flow coefficient, a work coefficient, and the relationship between the flow and work coefficients along the span of the blades.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi (Reg. No: 76,817) on 03/30/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, Line 11, “the local rotational speed (Ulocal)” has been changed to –the local rotational speed (U-local) of each fan blade--.
In Claim 2, Line 2, “the blade” has been changed to –each blade--.
In Claim 2, Lines 5-6, “the leading edge” has been changed to –a leading edge--.
In Claim 3, Line 2, “the blade” has been changed to –each blade--.
In Claim 3, Lines 5-6, “the leading edge” has been changed to –a leading edge--.
In Claim 4, Line 2, “the blade” has been changed to –each blade--.
In Claim 4, Lines 5-6, “the leading edge” has been changed to –a leading edge--.
In Claim 5, Line 2, “the blade” has been changed to –each blade--.
In Claim 5, Lines 5-6, “the leading edge” has been changed to –a leading edge--.
In Claim 6, Line 2, “the blade” has been changed to –each blade--.
In Claim 6, Lines 5-6, “the leading edge” has been changed to –a leading edge--.
In Claim 7, Line 2, “the leading edge” has been changed to “a leading edge”.
In Claim 9, Line 2, “o” located between “position” and “coincident” has been deleted. 
In Claim 13, Line 2, “the blade” has been changed to “each blade”.
In Claim 14, Line 2, “the blade” has been changed to “each blade”.
The above changes have been made to correct remaining informalities in the claims.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a boundary layer ingestion fan system comprising a fan with a plurality of fan blades, wherein a flow coefficient is defined as a meridional velocity of each fan blade divided by a local rotational speed of each fan blade, wherein a work coefficient is defined as a change in enthalpy divided by the square of the local rotational speed of each fan blade, and wherein the work coefficient at the 0 percent span position decreases as the flow coefficient increases from 0 to 1, and the work coefficient at the 100 percent span position decreases as the flow coefficient increases from 0 to 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745